         Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHAEL PICARD,
                              Plaintiff,

                – against –
                                                                   No. 19 Civ. 3059 (DLC)
DARCEL C. CLARK, in her official capacity as
                                                      SETTLEMENT AGREEMENT, GENERAL
District Attorney for Bronx County,
                                                        RELEASE, AND ORDER OF DISMISSAL
MICHAEL MAGLIANO, in his official
                                                         OF CLAIM FOR FEES AND COSTS
capacity as Chief of Public Safety for the
New York Unified Court System,

                                Defendants.



       This SETTLEMENT AGREEMENT, GENERAL RELEASE, AND ORDER OF

DISMISSAL (“Settlement Agreement”) is made by and between Plaintiff Michael Picard (“Plaintiff”)

and Defendant Michael Magliano, sued in his official capacity as Chief of the Department of Public

Safety for the New York State Unified Court System (“Chief Magliano”), as follows:

       WHEREAS, Plaintiff commenced this action by filing a complaint on or about April 5, 2019

(“the Complaint”) in the United States District Court for the Southern District of New York, Case No.

19 Civ. 3059 (DCL), asserting claims against Bronx County District Attorney Darcel D. Clark (“DA

Clark”) and Chief Magliano under 42 U.S.C. § 1983 and the First Amendment to the United States

Constitution (the “Action”); and

       WHEREAS, the Court rendered an Opinion and Order on the merits of the Action, dated July

29, 2020, after a trial based upon the parties’ written submissions; and

       WHEREAS, the Court issued a Final Judgment dated August 14, 2020, which held N.Y. Penal

Law § 215.50(7) unconstitutional on its face and enjoined defendants from enforcing it (the

“Judgment”); and

       WHEREAS, Plaintiff has requested that DA Clark and Chief Magliano pay certain attorneys’

fees and costs incurred in litigating the Action pursuant to 42 U.S.C. § 1988(b); and
             Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 2 of 17



        WHEREAS, Chief Magliano expressly denies any wrongful conduct or liability, including

liability for attorneys’ fees and costs, and denies violating any federal, state, or local statute, ordinance,

or law in this matter whatsoever; and

        WHEREAS, Plaintiff and Chief Magliano desire to fully resolve the amount of Plaintiff’s claim

for attorneys’ fees and costs in the Action and to stipulate to the circumstances in which Chief

Magliano, in his official capacity, may become liable for the payment of such fees and costs, without

further litigation or proceedings before any court or other agency, and without admission of fault or

liability; and

        WHEREAS, no party hereto is an infant or incompetent person for whom a committee has been

appointed, and no person not a party to this Settlement Agreement has an interest in the subject matter

of this Settlement Agreement; and

        WHEREAS, Plaintiff and Chief Magliano have agreed that Plaintiff will not seek payment, and

neither Chief Magliano nor the State of New York on his behalf will owe Plaintiff any duty to pay any

attorneys’ fees and costs in connection with the litigation of this Action unless Plaintiff prevails in the

appeal filed by Chief Magliano in the United States Court of Appeals for the Second Circuit, styled

Picard v. Magliano, Case No. 20-3161;

        NOW THEREFORE, in consideration of the mutual promises, covenants, representations and

other consideration contained in this Settlement Agreement, Plaintiff and Chief Magliano hereby

stipulate and agree as follows:

        1.       Dismissal of Plaintiff’s Claim for Attorneys’ Fees and Costs with Prejudice.

        All claims that Plaintiff has asserted, or could have asserted, for attorneys’ fees and costs in this

Action are hereby dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and without

payments, attorneys’ fees, costs, disbursements, or expenses in excess of the amounts specified in

paragraph 2 of this Settlement Agreement.

                                                Page 2 of 17
            Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 3 of 17



       2.       Payments to Plaintiff and Plaintiff’s Attorney.

       In full consideration of Plaintiff’s execution of this Settlement Agreement, his agreement to be

bound by its terms, and his undertakings as set forth herein, including the dismissal of all claims for

attorneys’ fees and costs with prejudice, and other good and valuable consideration, the sufficiency of

which is hereby acknowledged, the State of New York, on behalf of Chief Magliano in his official

capacity, shall pay to Plaintiff or Plaintiff’s attorneys the gross amount of seventeen thousand two

hundred fifty-three dollars and no cents ($17,253.00), for which I.R.S. Forms 1099 shall be issued to

each of Plaintiff and Plaintiff’s attorneys, in full and complete satisfaction of any and all claims,

allegations, or causes of action for compensatory damages, including but not limited to, pain and

suffering, mental and emotional anguish and trauma, damage to reputation, economic damages, lost

wages, benefits, back pay, front pay, severance pay, commissions, bonuses, reimbursements, pension

plan contributions, and any non-vested retirement, pension, health, or savings plan benefits, or other

compensation, punitive damages, and liquidated damages, and any and all claims, allegations, or causes

of action for attorneys’ fees, costs, disbursements, and expenses incurred by Plaintiff’s attorneys or

Plaintiff for any for any and all counsel who have at any time represented or assisted Plaintiff in the

Action, or in connection with any other proceeding, administrative, judicial, or otherwise and any other

claim or action arising from, related to, based upon, or alleging any of the acts, transactions,

occurrences, or omissions asserted or purportedly asserted in the Action. The foregoing payment shall

be made payable to Plaintiff Michael Picard, or to the American Civil Liberties Union Foundation, Inc.,

as attorneys for Plaintiff Michael Picard, and electronically transferred or mailed to: American Civil

Liberties Union Foundation, Inc., 125 Broad Street, 18th Floor, New York, New York 10004.

       3.       State Approval of Payments.

       The payment referenced in Paragraph 2 of this Settlement Agreement is conditioned upon and

subject to the approval of all appropriate state officials in accordance with N.Y. Public Officers Law

                                                Page 3 of 17
            Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 4 of 17



§ 17. Plaintiff and Plaintiff’s attorneys agree to promptly execute and deliver all necessary and

appropriate vouchers and other documentation requested with respect to obtaining such approval and

effectuating payment.

       4.       Payment Contingent Upon Outcome of Appeal.

       The payment referenced in Paragraph 2 of this Settlement Agreement is conditioned upon the

outcome of Chief Magliano’s appeal of the Judgment, as follows:

                a.      No amount for attorneys’ fees, expenses, and costs shall be payable from

defendant Michael Magliano or the State of New York, and this Stipulation shall be null and void, in

the event that plaintiff no longer has prevailing party status because defendant Michael Magliano is

successful in his appeal of the Court’s judgment.

                b.      In no event will Plaintiff be entitled to demand or receive the payment

referenced in Paragraph 2 of this Settlement Agreement prior to the issuance of a mandate by the U.S.

Court of Appeals for the Second Circuit affirming the Judgment in this Action.

       5.       Accrual of Interest.

       In the event that the payments referenced in Paragraph 2 of this Settlement Agreement have not

been made by the one hundred twentieth (120th) day after the later of the receipt by the Office of the

Attorney General of (a) the mandate issued by the U.S. Court of Appeals for the Second Circuit in

Plaintiff’s (Appellee’s) favor, or (b) the final disposition of this matter by the United States Supreme

Court, together with all other requested documentation required under Paragraphs 3 and 8 of this

Settlement Agreement, interest on any part of the sum not paid by the end of the one hundred twentieth

(120th) day shall accrue on the outstanding principal balance at the statutory rate prescribed by 28

U.S.C. § 1961, commencing on the one hundred and twenty-first (121st) day after receipt of all

required documentation by the Office of the Attorney General of all documentation required under

Paragraphs 3 and 8 of this Settlement Agreement.

                                               Page 4 of 17
            Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 5 of 17



       6.       Liability for Taxes.

       Any taxes, or interest or penalties on taxes, on the payments referenced in Paragraph 2 of this

Settlement Agreement shall be the sole and complete responsibility of Plaintiff, or his attorneys for

fees paid to said attorneys. Plaintiff and his attorneys agree and acknowledge that they shall have no

claim, right, or cause of action against Chief Magliano and/or the State of New York, or any of the

State’s agencies, departments, divisions, officers, employees, agents, attorneys, insurers, and assigns,

whether in their individual or official capacities, or any of them, or all of them, on account of such

taxes, interest, or penalties. Plaintiff agrees that he will defend, indemnify, and hold harmless Chief

Magliano and/or the State of New York, or its present and former agencies, subdivisions, subsidiaries,

administrators, principals, officers, employees, directors, members, trustees, agents, attorneys, insurers,

and assigns, whether in their individual or official capacities, or any of them, or all of them, in any

claim, proceeding, action, or demand brought in any forum or manner, judicial, administrative or

otherwise, to satisfy or for the satisfaction of any such tax or interest or penalty on such tax.

       7.       Responsibility of Plaintiff for Liens and Setoffs.

       Plaintiff agrees that Chief Magliano or the State of New York, or any of the State’s agencies,

departments, divisions, officers, employees, agents, attorneys, insurers, and assigns, whether in their

individual or official capacities, or any of them, or all of them, shall not be responsible for the

satisfaction of any liens, or the payment of setoffs, deductions, or recoupments of any kind, including

any and all workers’ compensation, tax, Medicare, Medicaid, unemployment compensation, or child

support liens, that may attach to the payments referenced in Paragraph 2 and that Plaintiff shall have no

claim, right, or cause of action on account of such liens or setoffs.

       8.       Medicare Certification.

       Plaintiff represents and warrants that he is not a Medicare recipient and/or Medicare eligible,

has never been on Medicare or Social Security Disability Insurance (“SSDI”), that no conditional

                                                Page 5 of 17
            Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 6 of 17



payments have been made on her behalf by Medicare, and further that he does not expect to be

Medicare eligible and/or a recipient within the next thirty (30) months following the date of this

Settlement Agreement. Plaintiff agrees to deliver a fully executed and notarized Affidavit of Medicare

Eligibility Status in the form annexed hereto as Exhibit A (“Medicare Affidavit”) to the Office of the

Attorney General. Plaintiff acknowledges and understands that receipt of this document by the Office

of the Attorney General is a prerequisite to payment of the settlement amounts referenced in Paragraph

2, and that this document falls within the category of “other documentation” and “required

documentation” described in Paragraphs 3 and 5 of this Settlement Agreement.

       9.       Liability of Plaintiff for Any Medicare Payments or Medicare Liens.

       Plaintiff agrees to defend, indemnify, and hold harmless Chief Magliano or the State of New

York, or any of the State’s offices, agencies, departments, divisions, officers, employees, agents,

attorneys, insurers, and assigns, whether in their individual or official capacities, or any of them, or all

of them, for any liens or past or future Medicare payments presently known or unknown in connection

with the Action. If conditional or future anticipated Medicare payments have not been satisfied, Chief

Magliano and the State of New York reserve the right to issue a multi-party settlement check naming

Medicare as a payee or to issue a check to Medicare directly based on the Medicare Final Demand

Letter with respect to the amounts specified in Paragraph 2 of this Settlement Agreement. Upon receipt

of all required documentation under Paragraphs 3 and 8, payment of the settlement amounts specified

in Paragraph 2 shall be made in accordance with the terms set forth herein.

       10.      General Release in Favor of Defendant.

       For and in consideration of the payments referenced in Paragraph 2 of this Settlement

Agreement and other good and valuable consideration, the sufficiency of which is hereby

acknowledged, and except for the rights and obligations set forth in this Settlement Agreement,

Plaintiff, on behalf of herself, her heirs, executors, administrators, successors, and assigns

                                                Page 6 of 17
          Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 7 of 17



(collectively, “the Releasing Parties”), hereby releases and forever discharges Chief Magliano and the

State of New York, together with their offices, agencies, departments, divisions, as well as their

present and former officers, employees, agents, attorneys, insurers, heirs, and assigns, whether in their

individual or official capacities, or any of them, or all of them (collectively, “the Released Parties”)

from all manner of actions, proceedings, suits, grievances, injuries, debts, obligations, dues, sums of

money, accounts, contracts, controversies, agreements, promises, damages, judgments, claims, and

demands whatsoever, direct or indirect, known or unknown, discovered or undiscovered, that the

Releasing Parties ever had, now has, or shall or may have in the future against some, any, or all of the

Released Parties, for or by reason of any act, transaction, occurrence, omission, cause, matter, or thing

whatsoever up to and including the date of this Settlement Agreement, including: (a) any and all

claims, causes of action, grievances arising out of his arrest or detention by New York State Court

Officers on or about December 4, 2017, whether pursuant to 42 U.S.C. § 1983 or any other federal or

state statute, constitutional provision, regulation, or common law, or arising out of the acts,

transactions, occurrences, or omissions which are described, alleged, or contained in the Action; and

(b) any claim for attorneys’ fees, costs, or expenses arising out of the Action. Plaintiff is not waiving or

releasing any non-waivable statutory protections. Plaintiff is not waiving or releasing any claims that

may arise after Plaintiff executes this Settlement Agreement. Plaintiff is not waiving or releasing his

right to defend the Judgment on appeal, or to seek an award of attorneys’ fees and costs incurred

litigating the appeal of the Judgment.

       11.     No Other Action or Proceeding Commenced.

       Other than the Action, Plaintiff represents that he has not commenced, maintained, or

prosecuted any action, charge, complaint, grievance, or proceeding of any kind that is still pending

against the Released Parties, on his own behalf or on behalf of any other person and/or on behalf of or

as a member of any alleged class of persons, that none of the foregoing is currently pending in any

                                                Page 7 of 17
          Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 8 of 17



court or before any administrative or investigative body or agency, and acknowledges that this

representation constitutes a material inducement for Chief Magliano to enter into this Settlement

Agreement.

       12.     Waiver of Attorneys’ Lien.

       The undersigned attorneys for Plaintiff do hereby release and waive any attorneys’ lien they

may have on the settlement proceeds in the Action pursuant to N. Y. Judiciary Law §§ 475 and 475-a

or any other state or federal law, statute, contract, or otherwise.

       13.     No Other Attorney.

       Plaintiff represents and warrants that besides the undersigned attorneys for Plaintiff, there are

no other attorneys who have a lien on the settlement proceeds in the Action pursuant to the provisions

of N.Y. Judiciary Law §§ 475 and 475-a or any other state or federal law, statute, contract, or

otherwise.

       14.     Binding Effect on Successors and Assigns.

       The terms and conditions of this Settlement Agreement shall inure to the benefit of, and be

binding upon, the successors and assigns of each party hereto.

       15.     Authority.

       Each signatory to this Settlement Agreement hereby represents and warrants that he, she, or it

has the requisite authority to enter into this Settlement Agreement, and has not previously assigned or

transferred any rights or interests with respect to the matters covered by this Settlement Agreement.

       16.     Voluntary Agreement.

       Plaintiff represents that he has thoroughly discussed all aspects of this Settlement Agreement,

including the General Release, with his counsel, and Plaintiff represents that he has carefully read and

fully understands all of the provisions of this Settlement Agreement. Plaintiff represents that he

                                                Page 8 of 17
          Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 9 of 17



executes and delivers this Settlement Agreement voluntarily after being fully informed of its terms,

contents, and effect, and acknowledges that he understands its terms, contents, and effect. Plaintiff

acknowledges that he has consulted with his attorneys before agreeing to any settlement or release, and

no compromise or representation of any kind, other than as set forth or referred to herein, has been

made to any party or any one acting on behalf of any party.

       17.     Negotiated Agreement.

       The parties acknowledge that each party has cooperated in the drafting and preparation of this

Settlement Agreement. The language in all parts of this Settlement Agreement shall be in all cases

construed according to its fair meaning and not strictly for or against any party.

       18.     No Admission of Liability.

       It is understood and agreed that any actions taken or payments made pursuant to this Settlement

Agreement are made solely to avoid the burdens and expense of protracted litigation; that this

Settlement Agreement and the actions taken pursuant hereto are not to be construed as constituting any

determination on the merits of any claims in this dispute or as constituting any admission of

wrongdoing or liability on the part of Chief Magliano, the State of New York, or their present and

former agencies, subdivisions, subsidiaries, administrators, principals, officers, employees, directors,

members, trustees, agents, attorneys, insurers, heirs, and assigns, whether in their individual or official

capacities, or any of them, or all of them, and that they expressly deny any wrongdoing or liability.

Nothing contained in this Settlement Agreement shall be deemed to constitute a policy or practice of

Chief Magliano or the State of New York.

       19.     No Precedential Value.

       This Settlement Agreement shall not in any manner be construed as determinative of the issues

raised in the Action or any other proceeding, and shall have no precedential value. In addition,

notwithstanding the provisions of any paragraph herein, this Settlement Agreement shall not bind or

                                               Page 9 of 17
          Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 10 of 17



collaterally estop Chief Magliano, the State of New York, or their present and former agencies,

subdivisions, subsidiaries, administrators, principals, officers, employees, directors, members, trustees,

agents, attorneys, insurers, heirs, and assigns, whether in their individual or official capacities, or any

of them, or all of them, in pending or future actions or proceedings in which the same or similar issues

are raised, from defending any and all issues raised in said actions or proceedings, or from advancing

any defenses.

        20.       Entire Agreement.

        This Settlement Agreement constitutes the entire agreement between the parties hereto

pertaining to the subject matter hereof, and supersedes and embodies, merges and integrates all prior

and current agreements and understandings of the parties hereto, whether written or oral, with respect

to the subject matter of this Settlement Agreement, and may not be clarified, modified, changed, or

amended except in a writing duly executed by the parties hereto or an authorized representative of the

parties hereto.

        21.       Governing Law.

        The terms of this Settlement Agreement shall be governed by, and construed in accordance

with, the laws of the State of New York applicable to contracts to be performed wholly within the State

of New York, except to the extent that federal law applies to the releases and waiver of federal claims

pursuant to this Settlement Agreement.

        22.       Severability.

        With the exception of paragraphs 1, 3, 8, 10, and 11 of this Settlement Agreement, if any other

provision of this Settlement Agreement shall be held by a court of competent jurisdiction to be invalid,

void, or unenforceable in whole or in part, such decision shall not invalidate the remaining portion or

affect its validity.




                                               Page 10 of 17
         Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 11 of 17




        23.    Headings.

        The headings contained in this Settlement Agreement are for convenience of reference only and

are not a material part of this Settlement Agreement.

        24.    Submission to the Court.

        This Settlement Agreement shall be submitted without further notice to the Court to be " So

Ordered."

        25.    Counterparts.

        This Settlement Agreement may be executed in several counterparts, each of which shall be

deemed an original and which, taken together, shall constitute one and the same instrument.

        26.    Authority to Sign Agreement.

        The Parties and the signatories to this Agreement represent and warrant that the signatories

executing this Agreement on behalf of each Party have full authority to do so and to make the

representations, warranties, and agreements contained herein.

        IN WITNESS WHEREOF, the parties hereto acknowledge that they have read this Settlement

Agreement, and accept and agree to the provisions contained herein, and have each executed this

Settlement Agreement to be effective on the day and date first above written .

Dated: New York, New York
       December 22, 2020

 AMERICAN CIVIL LIBERTIES UNION                                LETITIA JAMES
 FOUNDATION                                                    Attorney General
 Attorneys.for Plaintiff                                       State of New York
 125 Broad Street, I 8th Floor                                 Attorney.for Defendant Michael Magliano
 New York, NY 10004                                            25 Liberty Street
 (212) 549-2500                                                New York, NY 10005
                                                               (212) 416-8651

 By:                                                    By: ~         ~
       Brian Hauss                                              Michael . Berg


                                              Page 11 o f 17
       Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 12 of 17



SO ORDERED:


__________________________________________
HONORABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE


Dated: ________________________, 2020




                                        Page 12 of 17
Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 13 of 17




                     Exhibit A




                           Page 13 of 17
        Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 14 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHAEL PICARD,
                             Plaintiff,

               – against –
                                                                  No. 19 Civ. 3059 (DLC)
DARCEL C. CLARK, in her official capacity as
                                                               PLAINTIFF’S AFFIDAVIT
District Attorney for Bronx County,
                                                               REGARDING MEDICARE
MICHAEL MAGLIANO, in his official
capacity as Chief of Public Safety for the
New York Unified Court System,

                               Defendants.

STATE OF                              )
                                      ) ss.:
COUNTY OF                             )

       Michael Picard, being duly sworn, deposes and says:

1.     I am the plaintiff in the above-entitled action and I reside at [address], Connecticut xxxxx and

my telephone number is [number].

2.     I am making this affidavit with full knowledge that the same will be relied upon by the State of

New York, its agents, employees and representatives (“OAG”) in connection with settlement of certain

claims in this action against Michael Magliano, Chief of the Public Safety Department of the New

York State Unified Court System, specifically as it relates to the OAG’s obligations as to Medicare

compliance primarily pursuant to Section 111 of the Medicare, Medicaid and SCHIP Extension Act of

2007 (“MMSEA”) and the Medicare Secondary Payer Act (“MSP”). I understand that a query will be

or has been made to verify my current Medicare eligibility status.

3.     I hereby acknowledge and understand that as mandated by the Centers for Medicare and

Medicaid Services (“CMS”) and promulgated by and through its rules and regulations including but

not limited to the MMSEA or MSP, I am required to:

       a.      reimburse Medicare for conditional payments it has made from the settlement herein; or


                                               Page 14 of 17
        Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 15 of 17



       b.      utilize the settlement proceeds to pay for future medical expenses, when necessary.

4.     I further acknowledge that the information provided herein will be relied upon by defendant

and OAG as true and accurate and, when applicable, will be used for reporting pursuant to the

MMSEA or as deemed necessary or required by the defendant and OAG.

5.     I hereby agree to promptly provide the OAG with any and all information necessary and

required for its reporting pursuant to MMSEA .

                                     PEDIGREE INFORMATION

6.      I have been known by (include all alias name(s), former name(s) maiden name(s)) the

following names: Michael Picard. I hereby acknowledge that I can be identified by this/these name(s)

and all these names are indeed referring to me.

7.     I consent to OAG verifying my current Medicare eligibility for purposes of its compliance with

MMSEA. I affirm:

       a.      my social security number is ______________;
       b.      my date of birth is ____________; and
       c.      my gender is male.

                               CURRENT MEDICARE ELIGIBILITY
                    Initial and affirm applicable current Medicare eligibility status

8.     As of the date of this affidavit:

       a.        _______ I am not currently eligible for Medicare coverage and/or benefits nor
               have I ever received Medicare coverage and/or benefits;

                                                  OR

       b.         _______ I am a Medicare beneficiary and my Medicare number [HIC #] is
               ______________________. I am aware of my obligation to reimburse Medicare, as
               well as any Medicare Part C Plan (also referred to as Medicare Advantage Plans, Medi-
               Gap Plans), (collectively hereinafter referred to as “Medicare”) for payments or benefits
               that I received directly or indirectly from Medicare for medical expenses for injuries
               that were the subject of this action. I understand that reimbursement directly to
               Medicare may be made from proceeds I receive from the settlement of this action; and




                                             Page 15 of 17
      Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 16 of 17



             i.         _______ Medicare has confirmed that no payment is due and owing from
                     the total proceeds of the above-captioned litigation. (Attach copy of Medicare’s
                     Conditional Payment letter or Final Demand Letter); or

             ii.         _______ Medicare has confirmed that it will accept the total amount of
                     $____________ as full and final reimbursement of all Medicare payments made
                     to date. (Attach copy of Medicare’s Conditional Payment Letter and/or Final
                     Demand Letter). In accordance with the attached Medicare letter, I consent to
                     the payment of that sum directly from the total proceeds of the above-captioned
                     litigation; or

             iii.       _______ I am awaiting a Conditional Payment Letter and/or Final Demand
                     Letter or equivalent information from Medicare. Upon my receipt of the
                     necessary documentation, I will promptly provide it to Clement J. Colucci and to
                     OAG’s Medicare Compliance Unit via email at
                     Medicare.Compliance@ag.ny.gov. I agree that no interest or penalty will be
                     assessed or demanded by me or on my behalf against the OAG for any delay in
                     payment pursuant to the terms and conditions of the settlement in the above-
                     captioned litigation prior to OAG’s receipt of any and all necessary
                     documentation from me issued by Medicare (including but not limited to
                     Medicare’s Conditional Payment Letter or Final Demand Letter). In accordance
                     with Medicare’s Conditional Payment Letter or Final Demand Letter, I consent
                     to the payment of that sum directly from the total proceeds of the above-
                     captioned litigation.

                               FUTURE MEDICARE ELIGIBILITY
                    Initial and affirm applicable future Medicare eligibility status

9.   As of the date of this affidavit:

     a.          _______ I do not expect to be Medicare eligible within 30 months of the date of
             this affidavit and as of the date of the settlement of the above-captioned litigation. I
             affirm that I:
             i.       have not applied for Social Security Disability Insurance (SSDI);
             ii.      have not been denied SSDI and anticipating appealing that decision;
             iii.     am not in the process of appealing or re-filing for SSDI;
             iv.      am not 62.5 years or older; and
             v.       do not have End Stage Renal Disease (a qualifying condition for Medicare);

                                                  OR

     b.         _______ I am not current a Medicare beneficiary. However, I anticipate that I
             will be Medicare eligible within 30 months of the date of this affidavit and the date of
             the settlement of the above-captioned litigation; and

             i.        _______ I do not require any future treatment for injuries that are the
                     subject of this action. The required certification(s) for the injuries alleged in the
                     complaint is attached. The attached certification attests that there is no
                                             Page 16 of 17
        Case 1:19-cv-03059-DLC Document 60-1 Filed 12/22/20 Page 17 of 17



                      anticipated future treatment required for the injuries sustained in the within
                      action; or

             ii.         _______ I do require future treatment for the injuries that are the subject of
                      this action. In accordance with the attached Medicare Set-Aside Trust (“MSA”),
                      I consent to the payment of $_________, payable from the total proceeds of the
                      above-captioned litigation. I affirm this sum will be used for the medicals
                      expenses relating to the injuries of this action; or

             iii.        _______ I have not sought treatment for the injuries alleged in this case
                      and, as such, there are no medical expenses relating to the injuries alleged
                      herein. Furthermore, I do not anticipate seeking medical treatment for injuries
                      alleged in this action. I understand and agree should I require future treatment
                      and/or prescription medication for such injuries, I will use the requisite amount
                      of proceeds from this agreement to pay for any medical expenses relating to
                      such injuries.

                                                   OR

      c.           _______   I am currently a Medicare beneficiary and

             i.          _______ I do not require any future treatment for injuries that are the
                      subject of this action. The required certification(s) for the injuries alleged in the
                      complaint is attached. The attached certification attests that there is no
                      anticipated future treatment required for the injuries sustained in the within
                      action; or

             ii.         _______ I do require future treatment for the injuries that are the subject of
                      this action. In accordance with the attached Medicare Set-Aside Trust (“MSA”),
                      I consent to the payment of $_________, payable from the total proceeds of the
                      above-captioned litigation. I affirm this sum will be used for the medicals
                      expenses relating to the injuries of this action; or

             iii.        _______ I have not sought treatment for the injuries alleged in this case
                      and, as such, there are no medical expenses relating to the injuries alleged
                      herein. Furthermore, I do not anticipate seeking medical treatment for injuries
                      alleged in this action. I understand and agree should I require future treatment
                      and/or prescription medication for such injuries, I will use the requisite amount
                      of proceeds from this agreement to pay for any medical expenses relating to
                      such injuries.
                                                             ____________________________

Sworn to before me this
____ day of ____________, 2020.


___________________________
   NOTARY PUBLIC
                                              Page 17 of 17
